
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Peterson
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Providing amounts for the expenses of the
		  Committee on Agriculture in the One Hundred Eleventh Congress.
	
	
		1.Amounts for Committee
			 ExpensesFor the expenses of
			 the Committee on Agriculture (hereafter in
			 this resolution referred to as the Committee), including the
			 expenses of all staff salaries, there shall be paid, out of the applicable
			 accounts of the House of Representatives for committee salaries and expenses,
			 not more than $13,104,587 for the One Hundred Eleventh Congress.
		2.Session
			 LimitationsOf the amount
			 specified in section 1—
			(1)not more than
			 $6,316,330 shall be available for expenses incurred during the period beginning
			 at noon on January 3, 2009, and ending immediately before noon on January 3,
			 2010; and
			(2)not more than
			 $6,788,257 shall be available for expenses incurred during the period beginning
			 at noon on January 3, 2010, and ending immediately before noon on January 3,
			 2011.
			3.VouchersPayments under this resolution shall be made
			 on vouchers authorized by the Committee, signed by the Chairman of the
			 Committee, and approved in the manner directed by the Committee on House
			 Administration.
		4.RegulationsAmounts made available under this resolution
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
		
